Citation Nr: 0518533	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  99-23 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a neuromuscular 
disorder, including based on herbicide agent exposure.

2.  Entitlement to service connection for neuropathy, 
including based on herbicide agent exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active military duty from April 1967 to 
November 1969.

The appeal comes before the Board of Veterans' Appeals 
(Board) from March and August 1999 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In February 2001 and in February 
2004 the Board remanded the veteran's appeal for further 
evidentiary development.  


FINDINGS OF FACT

1.  Resolving reasonable doubt in the veteran's favor, he 
developed a neuromuscular disorder, diagnosed as muscle 
cramps and muscle fasciculations of the left lower extremity 
and chest, during his military service.

2.  The preponderance of the evidence is against finding that 
neuropathy is related to the veteran's active duty service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, a 
neuromuscular disorder diagnosed as muscle cramps and muscle 
fasciculations of the left lower extremity and chest, was 
incurred during military service.  38 U.S.C.A. §§ 1110, 1116, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.313 (2004).

2.  Neuropathy was neither incurred nor aggravated by 
military service and it may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.313.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

Starting with a March 2001 letter, VA notified the claimant 
that he was responsible to support his claims with 
appropriate evidence.  A March 2004 letter, as well as 
October 2003 and April 2005 supplemental statements of the 
case, notified the veteran that VA would obtain all relevant 
evidence in the custody of any VA or private facility he 
identified.  Starting in March 2001 he was advised that it 
was his responsibility to either send medical treatment 
records from his private physicians regarding treatment for 
his disabilities, or to provide a properly executed release 
so that VA could request the records for him.  In the March 
2004 letter, the statement of the case, and the supplemental 
statements of the case the veteran was advised of the laws 
and regulations controlling his claims.  The veteran has also 
been advised of the VCAA since March 2001.  Therefore, the 
Board finds that the duty to notify the appellant of the 
necessary evidence and of his responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Starting in March 2001, VA asked the 
claimant if there was any information or evidence he 
considered relevant to his claims so that VA could help him 
by getting that evidence.  If the evidence was held by a 
private physician, he was to provide authorizations so that 
the RO could obtain that evidence.  The veteran thereafter 
reported that he received all of his treatment from multiple 
healthcare providers including: Hazleton General Hospital; 
Allen Neurological Association; Lancaster Neuroscience; 
Arthritis Center; Saint Joseph Medical Center; V.A. Labbate, 
M.D.; Wilkes-Barre VA Medical Center; Geisinger Wyoming 
Valley Medical Center; Philip Benyo, M.D.; Terence F. Duffy, 
M.D.; Allentown Outpatient Clinic; The Milton S. Hershey 
Medical Center; and Terrance Duffy, M.D..  The RO and/or the 
veteran thereafter obtained and associated all pertinent 
records with the claims file.  The RO also obtained and 
associated with the claims file the veteran's records from 
the Social Security Administration.  The veteran was also 
afforded multiple VA examinations.  

The veteran was also advised of what evidence VA had 
requested, what evidence was received, and what evidence was 
not received in the March 2001 letter, a November 1999 
statement of the case, the supplemental statements of the 
case, and the Board Remands.

Accordingly, the Board finds that all available and 
identified records have been obtained and there is no 
indication that any pertinent evidence was not received.  
Therefore, the duty to notify the appellant of any inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled.

Finally, the record is remarkable for the absence of any 
evidence of harm to the veteran because VA failed to provide 
adequate VCAA notice until after the appealed from rating 
decisions.  Cf. Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this respect, the veteran was given numerous 
opportunities to submit evidence after the RO notified him of 
what evidence was necessary to substantiate his claims.  The 
record shows that the appellant filed and/or the RO obtained 
additional records.  The record also shows that the veteran 
was afforded a VA examination.  Hence, the Board finds that 
the veteran was not prejudiced by VA's failure to issue a 
VCAA letter until after the appealed from rating decisions.

To the extent that VA may have failed to fulfill any duty to 
notify and/or assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
In this case, however, because there is not a scintilla of 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Service Connection Claims

The veteran contends that a neuromuscular disorder and 
neuropathy were caused by his military service, including his 
exposure to Agent Orange while serving in the Republic of 
Vietnam.  It is requested that the veteran be afforded the 
benefit of the doubt.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
In addition, service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

When adjudicating claims of entitlement to service connection 
due to alleged herbicide (including Agent Orange) exposure, 
VA must consider both direct service connection under 
38 C.F.R. § 3.303 and presumptive service connection under 
38 C.F.R. § 3.307 for the disorders enumerated at 38 C.F.R. 
§ 3.309(e) for herbicide exposure.

With regard to herbicide exposure, VA laws and regulations 
provide that a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam war, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. 
§ 3.307(a)(6)(iii).  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he served in the Republic of 
Vietnam during the Vietnam war period.  38 C.F.R. § 3.307.  
For these Vietnam war veterans diseases associated with 
exposure to certain herbicide agents will be presumed to have 
been incurred in service even though there is no evidence of 
that disease during the period of service at issue.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.



Neuromuscular Disorder

As reported above, the veteran claims that a neuromuscular 
disorder was caused by his military service, including due to 
exposure to Agent Orange while serving in the Republic of 
Vietnam.  

As the veteran served in the Republic of Vietnam during the 
war there is a presumption that he was exposed to herbicides 
while serving in country.  38 U.S.C.A. § 1116(a)(3); 
38 C.F.R. § 3.307(a)(6)(iii).  With respect to whether the 
appellant has a disease due to herbicide exposure the June 
2004 VA examiner, after diagnosing probable benign muscle 
fasciculations in the left lower extremity and chest, opined 
that the fasciculations were 

at least as likely as not related to 
Agent Orange exposure.  This is based on 
the fact that many patients have 
fasciculation without any progressive 
underlying disease and in [the veteran's] 
case clinical exam[ination] and the 
course is not suggestive of motor neuron 
disease 
* * *
It is at least as likely as not that the 
veteran's muscle cramps and muscle 
fasciculations are related to Agent 
Orange exposure.

This medical opinion stands uncontradicted by any competent 
evidence of record.  Under such circumstances, and resolving 
reasonable doubt in the veteran's favor, the Board finds that 
the medical evidence of record shows that a neuromuscular 
disorder, diagnosed as muscle cramps and muscle 
fasciculations of the left lower extremity and chest, was 
incurred during his military service.  38 U.S.C.A. §§ 1110, 
1116, 5107; 38 C.F.R. §§ 3.102, 3.307, 3.309.  Accordingly, 
service connection for a neuromuscular disorder manifested by 
muscle fasciculations in the left lower extremity and chest 
is granted. 

To this extent, the appeal is allowed.

Neuropathy

As to entitlement to service connection for neuropathy, the 
veteran testified in July 2000 that he had ongoing back 
difficulties, and that he underwent a partial lumbar 
laminectomy in 1987.  The veteran also testified that he had 
sustained back trauma while working in construction, and he 
had a history of two neck surgeries, and one lumbar spine 
surgery in the 1990's.  The veteran also complained of 
persistent neuropathic pain affecting the neck, back, and 
extremities.

In addition, the veteran's private and VA medical records, 
including the October 1996, September 1998, and June 2004 VA 
examinations, present a panoply of diagnosed disorders which 
may result in neuropathy.  These include degenerative joint 
disease affecting the cervical, thoracic and lumbar spine; 
degenerative disc disease affecting the cervical and thoracic 
spine; status-post cervical laminectomies and placement of a 
cervical titanium rod; and status-post laminectomy at L5-S1.  
The possibility of cervical myelopathy, atrophic lateral 
sclerosis, multiple sclerosis, and acute demyelinating 
encephalomyelitis with residual lesions, have also been 
addressed in the medical record.  Other noted symptoms and/or 
conditions include left lower extremity radiculopathy, 
chronic pain syndrome, muscle fasciculations, and sciatica.  
Cervical spine stenosis at multiple levels with chord 
compression has also been diagnosed in the past, and the 
appellant has undergone surgery to address this condition.

As to direct service connection under 38 C.F.R. § 3.303, 
while numerous medical records document multiple conditions 
which may result in the claimed neuropathy, no medical 
evidence of record which directly links a neuropathy, or any 
diagnosed underlying disorder, to the veteran's period of 
active service from April 1967 to November 1969.  

The Board recognizes that a June 2003 VA treatment record, 
addressing Agent Orange and the veteran's claimed neuropathy, 
included the following statement:

[t]he exposure of this patient to Agent 
Orange and symptoms suggesting motor 
neuron disease also needs to be addressed 
and he may have complication related to 
Agent Orange.

However, the Board finds that this remark neither constitutes 
a sufficiently affirmative medical opinion, nor points to any 
affirmative medical evidence of an association between Agent 
Orange, and the veteran's neuropathy.  Rather, the 
physician's statement, by making a conclusion of mere 
possibility (as opposed to probability), is not a 
sufficiently definite medical statement linking Agent Orange 
exposure and neuropathy to support the veteran's claim.  
LeShore v. Brown, 8 Vet. App. 406 (1995); Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995).

Furthermore, although this Vietnam War veteran is presumed to 
have herbicide exposure, the June 2004 VA examiner 
specifically opined that his cervical and lumbar spine 
degenerative joint disease, as well as his brain lesions, 
were unrelated to Agent Orange exposure.  

Accordingly, because entitlement to service connection for 
neuropathy on a direct basis requires a medical link between 
a current disability and military service, the claim is 
denied.  38 C.F.R. § 3.303; Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  

As to presumptive service connection for the disorders 
enumerated at 38 C.F.R. § 3.309(e), while the Secretary has 
recognized an association between Agent Orange exposure and 
acute and subacute peripheral neuropathy, this pertains only 
to peripheral neuropathy that appears within weeks or months 
of exposure to Agent Orange and resolves within two years of 
date of onset.  38 C.F.R. § 3.309(e) (Note (2)).  

In this regard, the medical record does not show that a 
peripheral neuropathy appeared within weeks or months of 
exposure to Agent Orange in service and resolved within two 
years thereafter.  Rather, the veteran contends that his 
neuropathy has been persistent since service.  Likewise, the 
veteran's medical records document a problem with neuropathy 
starting many years after the veteran's January 1969 
separation from military service, which problems have 
continued to the current day.  Hence, the association 
recognized by the Secretary is inapplicable in this case.  
Therefore, entitlement to service connection for a neuropathy 
on a presumptive basis is denied.  38 C.F.R. § 3.307.  

In reaching the above conclusions, the Board has not 
overlooked the veteran's statements to the RO, his personal 
hearing testimony, and statements made to VA and private 
physicians.  Lay witnesses can testify as to the visible 
symptoms or manifestations of a disease or disability.  
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay 
statements as to the origins of a current disability are not 
probative because laypersons are not competent to offer 
medical opinions.  Moray v. Brown, 5 Vet. App. 211 (1993).  
Therefore, the Board assigns more weight to the objective 
medical evidence of record as outlined above.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a neuromuscular disorder, diagnosed as 
muscle cramps and muscle fasciculations of the left lower 
extremity and chest, is granted.

Service connection for neuropathy is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


